DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2020 has been entered.
Claims 1, 4-6, 8, 9 are pending and have been considered on the merits herein. 
Applicants Declaration filed under 37 CFR 1.132 has been entered and considered.  
The previous rejection of Claims 1, 4, 5, 8, 9 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-4 of copending Application No. 16488464 (reference application) is withdrawn in light of the approval of the Terminal Disclaimer filed on 1/5/2021. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (PLoS ONE, 2009) in view of Lee et al. (Biomaterials, 2011). 
Davis teach cardiospheres comprising a core of cardiac (c-Kit+) stem cells or cardiac progenitor cells and having cells on the periphery comprising (CD133+) cardiac endothelial cells and (CD90+) mesenchymal cells from endomyocardial biopsies (p. 4, 2nd col. Adult human cardiospheres exhibit a complex mixed cell phenotype section-p. 5, whole parag., Fig. 5).  The cardiospheres are formed by providing cardiac progenitor cells and culturing, forming a core comprising the cells and wherein a layer of the other nd full parag). Davis teaches when human cardiac samples are grown in a 3D sphere culture, the cardiospheres consist of distinct layers with the expression of c-kit+ CPC in the core and mesenchymal and endothelial cells on the periphery of said core. The periphery cells are positive for CD133, CD31, and CD90 (p. 4, last parag.-p. 5, whole page). They conclude that the core cells have a cardiac progenitor immunophenotype dominated by the expression of stem cells and cardiomyocyte-related antigens. The periphery cells are differentiated precursor cells. The cells differentiate into endothelial and mesenchymal cells.  Davis teaches that CPC’s, when cultured, form self-organizing cardiospheres having cardiac progenitors in their core and a surface around said core having a phenotype marked by endothelial and mesenchymal specific antigens (p. 5, whole page). 
Claim 9 is considered to be product by process type claims. It should be noted that the patentability of a product does not depend on its method of production.  If the claimed product is the same or obvious from a product in the prior art (i.e. the product disclosed in the cited reference), the claim is unpatentable even though the reference product was made by a different process.  When the prior art discloses a product which reasonably appears to be identical with or slightly different than the claimed product-by-process, rejections under 35 U.S.C 102 and/or 35 U.S.C 103 are proper.  (MPEP 2113).

Davis does not teach the core to comprise mesenchymal stem cells according to claims 1 and 8.
nd and 3rd parag., p. 8448, section 3, Results and discussion section). They teach that when endothelial cells were seeded first, and then the MSC’s were added, the MSC’s were not able to adhere to the EC’s. They also found that MSC’s produce high levels of extracellular matrices and integrative adhesion molecules thus allowing the endothelial cells to adhere to the MSC core body to form the core-shell aggregates (p. 8449, 2nd col., last parag.-p. 8450, 1st parag.) and form robust vascularization in vitro and in vivo.  The cell aggregates form tubular networks required for angiogenesis (p. 8450, section 3.2, 3.4, 3.5).  They teach that the cored MSC’s can function as perivascular cells to stabilize vascular networks established by endothelial cells (conclusion section).  When implanted in vivo vasculogenesis occurred and newly created microvessels formed functional anastomoses within the host’s circulatory system. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add MSC’s to the CPC’s in core of the cardiospheres of Davis given the advantages taught by Lee when making cardiosphere/clusters, i.e. they teaches that MSC’s in the core produce high levels of extracellular matrices and adhesion molecules thus allowing the endothelial cells to adhere to the MSC core body to form the core-shell aggregates which form tubular networks required for angiogenesis (p. 8450, section 3.2, 3.4, 3.5).  They teach that the cored MSC’s can function as perivascular cells to stabilize vascular networks . 

Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive. Applicant repeats the position of Dr. Sussman presented in the 1.132 Declaration, i.e. that one of skill in the art would not have been motivated to use the teachings of Lee to modify the teachings of Davis because the cardioclusters of the instant invention are used to treated an injured or diseased heart by stimulating myocyte formation, improving the hearts regeneration capacity after Myocardial infarction (MI), for example. Dr. Sussman states that one would not have used the vascular network-generating mixture of Lee to stimulate new myocyte formation or modified the cardiosphere of Davis with the vascular network of Lee to make a myocyte generating cluster of cells as claimed.  While the Declaration and arguments have been fully considered, applicant’s arguments are not commensurate in scope with the claimed invention.  Applicant is arguing the intended use of the product claims. 
Regardless, the Examiner respectfully disagrees with the position that one would not expect success in treating an injured or diseased heart by stimulating myocyte formation and improving a hearts regeneration capacity after MI. Davis notes that CPC’s and their cardiospheres engraft, differentiate, secrete pro-angiogenic cardiogenic cytokines and improve post MI function/perfusion. The CPC’s of Davis express c-kit, NKx2.5 and desmin (cardiac markers) and are taught to have a cardiac progenitor immunophenotype dominated by in vitro and in vivo, one would be able to successfully treat an injured or diseased heart by stimulating myocyte formation, improving the hearts regeneration capacity after Myocardial infarction (MI). The cells used in the claimed invention are the same as those disclosed in Davis and Lee, therefore applicants have not provided a structural difference between the claimed composition and that of the prior art. 
Conclusion
NO claims are allowed. Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697.  The examiner can normally be reached on M-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIFFANY M GOUGH/Examiner, Art Unit 1651  

/TAEYOON KIM/Primary Examiner, Art Unit 1632